DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words (current length is about 181 words).  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
Paragraph 0023: “is installed is connected” is grammatically incorrect as having two verbs without a conjunction and should be “is installed and connected” or “is installed and is connected”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-5, 10, and 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “the amorphous carbon film” in line 3.  It is not clear if the limitations of claim 2 are only applicable to the second film when the second film is selected to be “an amorphous carbon film in which a static contact angle with pure water is 10° or less” or may be applicable to the second film when the second film is selected to be “a titanium-doped amorphous carbon film in which a static contact angle with pure water is 10° or less” or may be any of the amorphous carbon films from claim 1 (i.e. the first film or second film and titanium-doped or not) with the limitations regarding a hydroxyl group and/or carboxyl group and the static contact angle being added as a result of claim 2.  In the interest of advancing prosecution, the disputed limitation will be interpreted as corresponding to the second film being an amorphous carbon film in which a static contact angle 
Claim 3 recites “the titanium-doped amorphous carbon film” in line 2.  It is not clear if the limitations of claim 3 are only applicable to the second film when the second film is selected to be “a titanium-doped amorphous carbon film in which a static contact angle with pure water is 10° or less” (i.e. the limitation regarding static contact angle is part of the description of the film being referenced) or may be applicable to the second film when the second film is selected to be “a titanium-doped amorphous carbon film in which a proportion of the number of titanium atoms to the number of carbon atoms is less than 3 atom% or greater than 12 atom%” or may be either of the titanium-doped amorphous carbon films of the first film from claim 1 with the limitations regarding a hydroxyl group and/or carboxyl group and the static contact angle being added as a result of claim 3.  In the interest of advancing prosecution, the disputed limitation will be interpreted as corresponding to the second film being a titanium-doped amorphous carbon film in which a static contact angle with pure water is 10° or less (i.e. the third selection for the second film as outlined in claim 1) based on the description in paragraphs 0048 and 0050 of the instant specification.
Claim 4 recites where the amorphous carbon film with the recited contact angle and the titanium-doped amorphous carbon film with the recited contact angle (i.e. both films) are subjected to a treatment.  Since claim 1 recites where the second film may be either the amorphous carbon film with the recited contact angle or the titanium-doped amorphous carbon film with the recited contact angle (i.e. only one of these films may be present), it is not clear if the limitations of claim 4 require both of these films to be present or is a modification of either of these films if either one is 
Claim 4 recites “a treatment of decreasing the static contact angle” in lines 4-5.  It is unclear if this treatment further decreases the static contact angle (i.e. less than the 10° or less recited for the amorphous carbon film or titanium-doped amorphous carbon film) or if the recited 10° or less is the result of the treatment (i.e. the static contact angle was higher than the recited 10° or less prior to treatment).  In the interest of advancing prosecution, the disputed limitation will be considered to result in the claimed contact angle rather than further reducing it.
Claim 5 recites wherein the proportion of carbon atoms having an sp2-hybrid orbital in the titanium-doped amorphous carbon film is 60% or greater.  It is not clear if this proportion refers to the titanium-doped amorphous carbon film of the first film, the titanium-doped amorphous carbon film with the specified proportion of titanium atoms of the second film, or the titanium-doped amorphous carbon film with the specified contact angle of the second film.  In the interest of advancing prosecution, the disputed limitation will be considered to be applicable to any of these titanium-doped amorphous carbon films.
Claim 10 recites the limitation “the blood” in line 3.  There is insufficient antecedent basis for this limitation in the claim because blood has not been previously introduced.
Claim 15 recites where the amorphous carbon film with the recited contact angle and the titanium-doped amorphous carbon film with the recited contact angle (i.e. both films) are subjected to a treatment.  Since claim 14 recites where the second film may be either the amorphous carbon film with the recited contact angle or the titanium-doped amorphous carbon film with the recited contact angle (i.e. only one of these films may be present), it is not clear if the limitations of claim 15 require both of these films to be present or is a modification of either of these films if either one is 
Claim 15 recites “a treatment of decreasing the static contact angle” in lines 4-5.  It is unclear if this treatment further decreases the static contact angle (i.e. less than the 10° or less recited for the amorphous carbon film or titanium-doped amorphous carbon film) or if the recited 10° or less is the result of the treatment (i.e. the static contact angle was higher than the recited 10° or less prior to treatment).  In the interest of advancing prosecution, the disputed limitation will be considered to result in the claimed contact angle rather than further reducing it.
Claim 16 recites wherein the proportion of carbon atoms having an sp2-hybrid orbital in the titanium-doped amorphous carbon film is 60% or greater.  It is not clear if this proportion refers to the titanium-doped amorphous carbon film with the specified proportion of titanium atoms or the titanium-doped amorphous carbon film with the specified contact angle.  In the interest of advancing prosecution and in the absence of a distinction in the instant specification, the disputed limitation will be considered to be met if either of the titanium-doped amorphous carbon films have a proportion of sp2-carbon atoms of ≥60%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Taki et al. (US PGPub. No. 2016/0000978, previously cited) as evidenced by Nakatani et al. (US PGPub. No. 2009/0005862) and Helmuth et al. (US PGPub. No. 2010/0211180).
Claim 1: Taki teaches a functional film that can be applied to a surface of a medical apparatus or biomaterial (i.e. an article) used in contact with a living body (paragraph 0256), wherein the film is Ti-doped amorphous carbon (“ta-C:Ti film”; i.e. a first film) with an atomic ratio of Ti to C (“Ti/C”) being 0.03-0.09 (paragraph 0250), which overlaps the claimed range and the courts have prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Taki teaches where the ta-C:Ti film can be set to have a hydrophilic property (i.e. a second film) by irradiation with ultraviolet rays, while a portion (i.e. the first film) may be set to have a water-repellant property by covering with a light-shielding member (paragraph 0234).  Ultraviolet rays having a wavelength of 254 nm can be used to set the ta-C:Ti film with a hydrophilic or lyophilic property (paragraph 0172) where a lyophilic property indicates that the contact angle of pure water is ≤50° (paragraph 0171), which overlaps the claimed range.  See MPEP § 2144.05.  Furthermore, Taki teaches that when Ti/C is 0.03-0.09 the contact angle is less than 28 degrees (paragraph 0097) and increasing the ratio of Ti/C to greater than 0.09 results in a region of a super-hydrophilic state having a contact angle of substantially zero due to irradiation with ultraviolet rays (i.e. the second film being a titanium-doped amorphous carbon film in which a static contact angle with pure water is 10° or less).  Both of these ranges for contact angle overlaps the claimed range.  See MPEP § 2144.05.
While not teaching a singular example of the claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a functional film of titanium doped amorphous carbon for a medical apparatus or biomaterial where a portion of the film may be shielded and a portion may be irradiated to reduce the contact angle with pure water as because these features are conventionally known as taught by Taki, and one would have had a reasonable expectation of success.
Claims 2-3: Taki teaches where the ta-C:Ti film (i.e. an amorphous carbon film that also has Ti as in instant claim 2, or a titanium-doped amorphous carbon film as in instant claim 3) can be set to have a hydrophilic property by irradiation with ultraviolet rays (paragraph 0234) and the static contact angle became less than 28 degrees by irradiation with some samples being less than 10 
Claim 4: Taki teaches that when Ti/C is 0.03-0.09 the contact angle is less than 28 degrees by irradiation with ultraviolet rays but was about 45-65° before irradiation (paragraph 0097) and increasing the ratio of Ti/C to greater than 0.09 results in a region of a super-hydrophilic state having a contact angle of substantially zero due to irradiation with ultraviolet rays compared to about 50-70° before irradiation (paragraph 0098) (i.e. the titanium-doped amorphous carbon film in which a static contact angle with pure water is 10° or less was subjected a treatment of decreasing the static contact angle).  Taki discloses where O marks of Fig. 4 are the static contact angle of pure 
Claim 5: Taki teaches where the proportion of sp3-C atoms (i.e. carbon atoms having an sp3-hybrid orbital) is preferably ≤49 at% (paragraph 0113) and can be changed by changing the bias voltage (paragraph 0112).  Since a proportion of Ti at 0.04-0.05 exhibits excellent characteristics (paragraph 0107) and the proportion is the result of only sp3-C, sp2-C, and Ti (Expression 2), then the resulting proportion of sp2-C is about ≥46 at% (calculated as 100% minus sp3-C minus Ti, i.e. 100-49-5), which overlaps the claimed range.  See MPEP § 2144.05.
Claims 6-7: Taki does not explicitly disclose the claimed intermediate water.  However, the intermediate water is considered to be present because intermediate water is a result of the interactions of the polymer material (i.e. ta-C film) and water (instant specification, paragraphs 0057-0059) and Taki teaches substantially identical materials to the claimed films as outlined above regarding instant claim 1.  Substantially identical materials are considered to have the same properties or functions absent an objective showing.  See MPEP § 2112.01. 
Claim 8: Taki teaches where a portion of the ta-C:Ti film having a water repellent property can be combined with a portion having a hydrophilic property by irradiation with ultraviolet rays by forming the ta-C:Ti film and then using a light-shielding member (paragraph 0234) (i.e. the first and second films are divided into a plurality of regions).
Claims 9 and 12: Taki teaches where the functional film may be used as a film applied to a surface of a medical apparatus or a biomaterial, such as medical apparatuses used in a living body including an artificial joint (paragraph 0256).  All other limitations of instant claims 9 and 12 are identical to the limitations of instant claim 1 and are taught by Taki, as outlined above.
Claim 10: Taki teaches where the functional film (i.e. a first film being a Ti-doped amorphous carbon film in which a proportion of Ti/C is 0.03-0.09 as described in paragraphs 0250-
Claim 11: Taki teaches where a Ti-doped amorphous carbon film has a low contact angle of pure water after irradiation (paragraph 0097) including ≤10° (Fig. 4), and both a small contact angle and good antifouling characteristics are obtained particularly when the proportion of Ti/C is 0.03-0.09 (paragraph 0106) (i.e. the film is a Ti-doped amorphous carbon film with a contact angle of ≤10°, which corresponds to the claimed second film).  Taki teaches where the functional film 308B (i.e. a Ti-doped amorphous carbon film having a proportion of Ti/C of 0.03-0.09 as described in paragraphs 0250-0253) may be used to coat a stent for a blood vessel (paragraphs 0261-0262) or may be used as a liquid immersion member (paragraph 0255).  Taki describes that a property required for the mesh surface of a liquid immersion member is the ability to hold liquid immersion water and should therefore be hydrophilic (paragraph 0107) (i.e. the above described film having a contact angle ≤10°).  It would have been obvious to one of ordinary skill in the art before the effective filing date to consider that the film being used as a film to coat a stent for a blood vessel to also be hydrophilic because Taki describes where the functional film 308B may be used for either application (paragraphs 0255 and 0261-0262) and therefore would be considered to be substantially identical films as indicated by the use of the same reference character for both applications. 
Claim 13: Taki teaches where the functional film may be applied to a surface of a medical apparatus or a biomaterial such as a catheter, guide wire, wire mesh, endoscope, etc. (i.e. a medical instrument which has at least a portion of the surface coated with the functional film) (paragraph 0256).  The remaining limitations of instant claim 13 are identical to the limitations of the first film of instant claim 1 and are taught by Taki as outlined above.
Claim 14: Taki teaches where the functional film may be applied to a surface of a medical apparatus or a biomaterial such as a catheter, guide wire, wire mesh, endoscope, etc. (i.e. a medical 
Claim 15: Taki teaches that when Ti/C is 0.03-0.09 the contact angle is less than 28 degrees by irradiation with ultraviolet rays but was about 45-65° before irradiation (paragraph 0097) and increasing the ratio of Ti/C to greater than 0.09 results in a region of a super-hydrophilic state having a contact angle of substantially zero due to irradiation with ultraviolet rays compared to about 50-70° before irradiation (paragraph 0098) (i.e. the titanium-doped amorphous carbon film in which a static contact angle with pure water is 10° or less was subjected a treatment of decreasing the static contact angle).  Taki discloses where O marks of Fig. 4 are the static contact angle of pure water where the values (i.e. numerical values) are measured immediately after irradiation with ultraviolet rays (paragraphs 0088-0089).
Claim 16: Taki teaches where the proportion of sp3-C atoms (i.e. carbon atoms having an sp3-hybrid orbital) is preferably ≤49 at% (paragraph 0113) and can be changed by changing the bias voltage (paragraph 0112).  Since a proportion of Ti at 0.04-0.05 exhibits excellent characteristics (paragraph 0107) and the proportion is the result of only sp3-C, sp2-C, and Ti (Expression 2), then the resulting proportion of sp2-C is about ≥46 at% (calculated as 100% minus sp3-C minus Ti, i.e. 100-49-5), which overlaps the claimed range.  See MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784